
	
		I
		112th CONGRESS
		1st Session
		H. R. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Biggert
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Inspector General of the Federal Housing
		  Finance Agency to submit quarterly reports to the Congress during the
		  conservatorship of the Federal National Mortgage Association and the Federal
		  Home Loan Mortgage Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Fannie Mae and Freddie Mac
			 Accountability and Transparency for Taxpayers Act of
			 2011.
		2.Quarterly reports
			 during conservatorship
			(a)Reporting
			 requirementFor each
			 reporting period, the Inspector General of the Federal Housing Finance Agency
			 shall submit to the Congress a report for each enterprise that summarizes the
			 activities of the Inspector General with respect to such enterprise, and the
			 activities and condition of such enterprise, during such reporting
			 period.
			(b)ContentsEach
			 report required under this section for an enterprise for a reporting period
			 shall include the following information:
				(1)A description, including dollar amount, of
			 total liabilities of the enterprise as of the reporting date, with a detailed
			 breakdown of the potential level of risk to the Federal Government inherent in
			 the dollar amount of each separate type of liability and a quantification as to
			 how the risk to the Federal Government has changed from the previous reporting
			 period, distinguishing between changes attributable to volume and changes
			 attributable to changes in risk levels.
				(2)An explanation of,
			 including rationale for, all compensation and bonuses paid to any executive
			 officer (as such term is defined in section 1303 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4502)) of the enterprise, and any retention
			 decisions made, by the enterprise during such period regarding its executive
			 officers.
				(3)A
			 description of foreclosure mitigation activities of the enterprise during such
			 period, including any related data, a list of law firms and attorneys approved
			 or retained by the enterprise for handling foreclosure and bankruptcy matters
			 relating to mortgages held or securitized by the enterprise, and the
			 eligibility criteria used for such approval or retention and reasons for
			 limiting such list, and the number of mortgage loans held by the enterprise
			 that were refinanced in 2008, 2009, and 2010 through foreclosure mitigation
			 activities of the enterprise that have, during such period, entered into
			 default.
				(4)A
			 description of any mortgage fraud prevention activities undertaken by the
			 enterprise during such period and data describing the extent of mortgage fraud
			 during such period, including descriptions of the efforts of the enterprise to
			 prevent or detect mortgage fraud, of the pervasiveness of mortgage fraud, and
			 of the most prevalent types of mortgage fraud detected.
				(5)A listing with description of any formal or
			 informal communication between Governors and staff of the Board of Governors of
			 the Federal Reserve System and executives in the enterprise and any formal or
			 informal communication between officials and staff of the Department of the
			 Treasury and the Governors and staff of the Board of Governors of the Federal
			 Reserve System and executives in the enterprise regarding the purchase or sale
			 of any enterprise-related securities.
				(6)A
			 description of any investments, holdings, and activities of the enterprise
			 during such period that are not consistent with the mission of the enterprise
			 as provided under Federal law.
				(7)A
			 description of the reasons for any equity investments in the enterprise by the
			 Department of the Treasury during such period and any increase during such
			 period in the authorized amount of equity investments by such
			 Department.
				(8)An analysis of the
			 capital levels and portfolio size of the enterprise during such period and
			 their impacts on the safety and soundness of the enterprise.
				(9)A
			 description and analysis of the underwriting standards of the enterprise
			 applicable during such period, including the criteria for safety and soundness
			 of mortgage loans for single-family, multi-family, and condominium residential
			 homes securitized by the enterprise and the ability of such criteria to ensure
			 such safety and soundness.
				(10)An analysis of actions taken by the
			 enterprise that had a beneficial or harmful effect on holders of
			 enterprise-related securities, in particular, preferred stock issued prior to
			 September 6, 2008.
				(11)Any other information that the Inspector
			 General considers relevant or important with respect to the enterprise, and the
			 activities and condition of the enterprise.
				(c)Reporting
			 periods; timing of reports
				(1)Initial
			 periodThe first reporting
			 period for each enterprise shall be the period that began upon the commencement
			 of the conservatorship period for the enterprise and that ends upon the date of
			 the enactment of this Act. The reports required under this section for such
			 period shall be submitted not later than the expiration of the 60-day period
			 beginning on the date of the enactment of this Act.
				(2)Quarterly
			 periodsAfter the first reporting period, the reporting periods
			 for each enterprise shall be each calendar quarter that concludes after the
			 date of the enactment of this Act. Each report for each such reporting period
			 shall be submitted not later than the expiration of the 60-day period beginning
			 upon the conclusion of such reporting period.
				(3)ReceivershipNotwithstanding paragraph (2), if at any
			 time a receiver is appointed for an enterprise pursuant to section 1367 of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 4617), the reporting
			 periods for the enterprise during such receivership shall be each calendar
			 month (or such shorter period as the Inspector General considers appropriate).
			 Each report for each such reporting period shall be submitted not later than
			 the expiration of the 30-day period beginning upon the conclusion of such
			 reporting period.
				(4)NationalizationNotwithstanding paragraph (2), if at any
			 time the Federal Government or any agency or entity of the Federal Government
			 obtains control of an enterprise under law or through ownership of voting stock
			 of the enterprise, or the Inspector General determines that the enterprise has
			 otherwise been nationalized, the reporting periods for the enterprise after
			 such nationalization occurs shall be the consecutive 6-month periods (the first
			 such period beginning upon such nationalization (or such shorter period as the
			 Inspector General considers appropriate). Each report for each such reporting
			 period shall be submitted not later than the expiration of the 60-day period
			 beginning upon the conclusion of such reporting period.
				(d)Public
			 availabilityThe Inspector
			 General shall—
				(1)make information
			 regarding the activities of the Inspector General, including each report
			 submitted to the Congress pursuant to this section, available to the public,
			 including through a World Wide Web site of the Federal Housing Finance Agency;
			 and
				(2)establish an
			 electronic mail address and a toll-free telephone number, and shall publicize
			 the availability of such address and number, by which the public may report
			 waste, fraud, or abuse by an enterprise.
				(e)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Conservatorship
			 periodThe term
			 conservatorship period means, with respect to an enterprise, the
			 period that—
					(A)began upon
			 appointment of the Federal Housing Finance Agency as conservator for the
			 enterprise on September 6, 2008, pursuant to section 1367 of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 4617); and
					(B)ends upon the
			 termination of such conservatorship of the enterprise.
					(2)Inspector
			 GeneralThe term Inspector General means the
			 Inspector General of the Federal Housing Finance Agency, appointed pursuant to
			 section 1317(d) of the Housing and Community Development Act of 1992 (12 U.S.C.
			 4517).
				(3)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
				(4)Reporting
			 periodThe term reporting period means a period
			 described in paragraph (1), (2), (3), or (4) of subsection (c).
				3.Inspector General
			 of the Federal Housing Finance AgencySection 1317 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4517) is amended by striking subsection (d)
			 and inserting the following new subsection:
			
				(d)Inspector
				general
					(1)AppointmentThere shall be within the Agency an
				Inspector General, who shall be appointed in accordance with section 3(a) of
				the Inspector General Act of 1978.
					(2)Direct hire
				authority
						(A)Appointment
				authoritySubject to subparagraph (B), the Inspector General of
				the Agency may appoint candidates to any position in Office of the Inspector
				General of the Agency—
							(i)in
				accordance with the statutes, rules, and regulations governing appointments in
				the excepted service; and
							(ii)notwithstanding
				any statutes, rules, and regulations governing appointments in the competitive
				service.
							(B)ApplicabilitySubparagraph (A) shall apply with respect
				to any position within the Office of the Inspector General of the Agency, and
				the authority under such subparagraph shall be effective only during the
				12-month period beginning upon the enactment of the
				Fannie Mae and Freddie Mac Accountability and
				Transparency for Taxpayers Act of 2011.
						(C)Dual
				compensation waiver authority
							(i)Waiver
				authoritySubject to subparagraph (B) and notwithstanding section
				8468 of title 5, United States Code, or any other statute, rule, or regulation
				prescribing the termination of retirement annuities or the offset of such
				annuities for annuitants who are re-employed by the Federal Government, if an
				annuitant receiving an annuity from the Civil Service Retirement and Disability
				Fund becomes employed in a position within the Office of the Inspector General
				of the Agency, the annuity of such annuitant shall continue without termination
				or offset. An annuitant so reemployed shall not be considered an employee for
				purposes of chapter 83 or 84 of title 5, United States Code.
							(ii)ApplicabilitySubparagraph (A) shall apply with respect
				to any position within the Office of the Inspector General of the Agency, and
				the authority under such subparagraph shall be effective only during the
				36-month period beginning upon the enactment of the
				Fannie Mae and Freddie Mac Accountability and
				Transparency for Taxpayers Act of 2011.
							(3)Law enforcement
				authorityThe Office of the Inspector General of the Agency shall
				be treated as an office included under section 6(e)(3) of the Inspector General
				Act of 1978 (5 U.S.C. App.), relating to the exemption from the initial
				determination of eligibility by the Attorney
				General.
					.
		
